Fourth Court of Appeals
                                        San Antonio, Texas
                                                April 10, 2015

                                            No. 04-15-00173-CR

                                      IN RE Stephen Guy FOSTER

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

        On March 27, 2015, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on April 10, 2015.




                                                            _________________________________
                                                            Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court




1
  This proceeding arises out of Cause No. 2013CR8420, styled The State of Texas v. Stephen Guy Foster, pending in
the 437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.